 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 1 of 9 PAGEID #: 161




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PROBITY ENTERPRISES, INC.,                      *     CASE NO: 3:19-cv-85

                       Plaintiff,               *     Judge Walter H. Rice
                                                      Magistrate Judge Sharon L. Ovington
                                                 *
vs.
                                                 *
LEGION LOGISTICS, LLC,
                                                 *
                       Defendant.


                            STIPULATED PROTECTIVE ORDER


       The parties to this Stipulated Protective Order (referred to herein individually as "Party"
and collectively as "Parties") have agreed to the terms of this Order; accordingly, it is
ORDERED:

       1.      Scope. All documents produced in the course of discovery, including initial
disclosures, all responses to discovery requests, all deposition testimony and exhibits, other
materials that may be subject to restrictions on disclosure for good cause, and information
derived directly therefore (hereinafter collectively, "documents"), shall be subject to this Order
concerning confidential information as set forth below. As there is a presumption in favor of
open and public judicial proceedings in the federal courts, this Order shall be strictly construed to
the Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure
and calculation of time periods.
       2.      Producing Party. This Order and the term "Producing Party" extends to all
Parties as well as any non-parties who produce records or deposition testimony in this case in
response to a subpoena issued by a Party, as long as the non-party signs a copy of the
"Attachment A" attached hereto. Other than as expressly provided in this Order, this provision
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 2 of 9 PAGEID #: 162



does not entitle any non-parties to receipt of any discovery materials exchanged between the
Parties.
           3.   Form and Timing of Designation. A Producing Party may designate documents
as confidential and restricted in disclosure under this Order by placing or affixing the words
"CONFIDENTIAL -            SUBJECT TO PROTECTIVE ORDER" (referred to herein as
"Confidential") or "HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY'' (referred to
herein as "Highly Confidential") on the document in a manner that will not interfere with the
legibility of the document and that will permit complete removal of the designation, if necessary.
Documents shall be designated Confidential or Highly Confidential prior to or at the time of the
production or disclosure of the documents. A Confidential or Highly Confidential designation
does not mean that the document has any status or protection by statute or otherwise except to
the extent and for the purposes of this Order.
           4.   Documents That May be Designated Confidential. Any Producing Party may
designate documents as Confidential upon making a good faith determination that the documents
contain information protected from disclosure by statute or that should be protected from
disclosure as confidential personal information, medical or psychiatric information, trade secrets,
personnel records, or such other sensitive commercial or proprietary information that is not
publicly available. Public records and other information or documents that are publicly available
may not be designated as Confidential.
           S.   Documents That May be Designated as Highly Confidential. Any Producing
Party may designate documents as Highly Confidential upon making a good faith determination
that the documents contain highly sensitive trade secrets or other highly sensitive competitive or
confidential information and disclosure to another Party may potentially cause irreparable harm.
           6.   Depositions.   Deposition testimony shall be deemed Confidential or Highly
Confidential only if so designated. Any designation shall be specific as to the portions of the
transcript or any exhibit to be designated. Thereafter, the deposition transcripts and any portions
so designated shall be protected as Confidential or Highly Confidential, pending objection, under
the terms of this Order.
           7.   Protection of Confidential and Highly Confidential Material.
           a.   General Protections. Documents designated Confidential or Highly Confidential
                under this Order shall not be used or disclosed by the Parties, counsel for the



                                                 2
Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 3 of 9 PAGEID #: 163



           Parties, or any other persons identified in Paragraphs 7(b) or 7(c) for any purpose
           whatsoever other than to prepare for and to conduct discovery and litigation of
           this action, including any appeal thereof.
    b.     Limited Third-Party Disclosures for Confidential Documents. The Parties and
           counsel for the Parties shall not disclose or permit the disclosure of any
           Confidential documents to any third person or entity.              Subject to these
           requirements, however, the following categories of persons may be allowed to
           review documents that have been designated Confidential:
           (i)     Counsel. Counsel for the Parties and employees and agents of counsel
                   who have responsibility for the preparation and trial of this action;
           (ii)    Parties. Parties and employees of a Party to this Order;
           (iii)   Court Reporters and Recorders. Court reporters and recorders retained for
                   depositions;
           (iv)    Consultants, Investigators, and Experts. Consultants, investigators, or
                   experts employed by the Parties or counsel for the Parties to assist in the
                   preparation and trial of this action or proceeding, but only after such
                   persons have completed the certification contained in Attachment A; and
           (v)     Others by Consent. Other persons only by written consent of the
                   Producing Party or upon order of the Court and only on such conditions as
                   may be agreed or ordered. All persons shall execute the certification
                   contained in Attachment A.
     c.    Limited Third-Party Disclosures of Highly Confidential Documents. The Parties
           and counsel for the Parties shall not disclose or permit the disclosure of any
           Highly Confidential documents to any third person or entity. Subject to these
           requirements, however, the following categories of persons may be allowed to
           review documents that have been designated Highly Confidential:
           (i)     Counsel. Counsel of record for the Parties in this action and their
                   employees and agents to whom disclosure is necessary for the conduct of
                   this action. Counsel and their employees shall hold the Highly
                   Confidential documents in confidence and shall not disclose them, directly
                   or indirectly, to any other person not authorized to receive them under this



                                             3
Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 4 of 9 PAGEID #: 164



                   Order, including to any other Parties to this litigation or counsel for any
                   Parties to this action in any other matter, directly or indirectly; and
           (ii)      Consultants/Experts. Any expert or consultant who is directly retained by
                     a Party or its counsel in order to assist in the conduct of this action, but
                     only to the extent that such disclosure is deemed reasonably necessary by
                     counsel. The expert or consultant may retain Highly Confidential
                     documents only for so long as is necessary for the assistance.
           (iii)     Court Reporters and Recorders. Court reporters and recorders engaged for
                     deposition.
           (iv)      With respect to the persons referenced in paragraph 7(c), prior to the
                     disclosure of any Highly Confidential material, the disclosing party shall
                     (1) provide the person with a copy of this Order, and (2) obtain from that
                     person written agreement to be bound by the terms of this Order in the
                     form attached hereto as Attachment A.
     d.    Control of Documents.          Counsel for the Parties shall take reasonable and
           appropriate measures to prevent unauthorized disclosure of documents designated
           as Confidential or Highly Confidential pursuant to the terms of this Order.
           Counsel shall maintain the originals of the Attachment A signed by persons
           acknowledging their obligations under this Order for a period of 1 year after
           dismissal of the action, the entry of final judgment, and/or the conclusion of any
           appeals arising therefrom.
     e.    Copies.      Prior to production to another Party, all copies, electronic images,
           duplicates, extracts, summaries, or descriptions of documents designated as
           Confidential or Highly Confidential under this Order, or any individual portion of
           such a document, shall be affixed with the appropriate designation if the words do
           not already appear on the copy. All such copies shall thereafter be entitled to the
           protection of this Order.
    f      Inadvertent Production. Inadvertent production of any document or information
           without a designation of Confidential or Highly Confidential shall be covered by
           Federal Rule of Evidence 502.




                                                4
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 5 of 9 PAGEID #: 165



       8.      Filing of Confidential or Highly Confidential Documents Under Seal. Filing
of documents marked Confidential or Highly Confidential or a brief, memorandum, or pleading
containing information derived therefrom are subject to the following:
       a.      Before any document marked as Confidential or Highly Confidential or a brief,
               memorandum, or pleading containing such information are filed under seal with
               the Clerk, the filing Party shall first consult with the Producing Party to determine
               whether, with the consent of that Party, the document may be filed with the Court
               not under seal.
       b.      Where agreement is not possible or adequate, before such document is filed with
               the Clerk, the filing Party must obtain leave of Court pursuant to S.D. Ohio Civ.
               R. 5.2.1.
       c.      Upon obtaining leave of Court, the filing Party must then file the documents
               under seal electronically using the ECF system as provided for in S.D. Ohio Civ.
               R. 5.1 and under the Court's guidelines for filing electronic documents under seal.
       9.      Challenges by a Party to Designation as Confidential or Highly Confidential.
       By agreeing to this Order, no Party is agreeing that any other Party actually has
information that should be or is properly designated as Confidential, Highly Confidential, or
otherwise protected from public view. Nothing in this Order shall prejudice, in any way, the
rights of a Party to seek a determination by the Court as to whether any information or material
should be subject to the terms of this Protective Order.
       Any Confidential or Highly Confidential designation is subject to challenge by any Party
or non-party with standing to object. Before filing any motions or objections to a confidentiality
designation with the Court, the objecting Party shall have an obligation to meet and confer in a
good faith effort to resolve the objection by agreement. As part of the meet and confer process,
the Producing Party will provide the objecting Party a written statement of the specific basis for
the designation as to each document.       If agreement is reached confirming or waiving the
Confidential or Highly Confidential designation as to any documents subject to the objection, the
Producing Party shall serve on all Parties a notice specifying the documents and the nature of the
agreement.

       10.     Action by the Court. Applications to the Court for an order relating to any
documents designated Confidential or Highly Confidential shall be by motion. Nothing in this


                                                 5
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 6 of 9 PAGEID #: 166



Order or any action or agreement of a Party under this Order limits the Court's power to make
any orders that may be appropriate with respect to the use and disclosure of any documents
produced or used in discovery or at trial.
       11.     Use of Confidential Documents or Information at Trial. All trials are open to
the public. Absent order of the Court, there will be no restrictions on the use of any document
that may be introduced by any Party during the trial.      If a Party intends to present at trial
Confidential or Highly Confidential documents or information derived therefrom, such Party
shall provide advance notice to the producing Parties not later than 5 days prior to the final
pretrial conference by identifying the documents or information at issue as specifically as
possible (i.e., by Bates number, page range, deposition transcript lines, etc.). The producing
Party shall then ask the Court to make such orders as are necessary to govern the use of such
documents or information at trial.
       12.     Obligations on Conclusion of Litigation.
       a.      Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall
               remain in force after dismissal or entry of final judgment not subject to further
               appeal.
       b.      Return of Confidential or Highly Confidential Documents. Within thirty days
               after dismissal or entry of final judgment not subject to further appeal, all
               documents treated as Confidential or Highly Confidential under this Order,
               including copies as defined in Paragraph 7(e), shall be destroyed. Notwithstanding
               the above requirements to destroy documents, counsel may retain attorney work
               product, including an index that refers or relates to information designated
               Confidential or Highly Confidential, so long as that work product does not
               duplicate verbatim substantial portions of the text or images of such documents.
        13.    Order Subject to Modification. This Order shall be subject to modification by
the Court on its own motion or on motion of a Party or any other person with standing
concerning the subject matter.
        14.    No Prior Judicial Determination.          This Order is entered based on the
representations and agreements of the Parties and for the purpose of facilitating discovery.
Nothing herein shall be construed or presented as a judicial determination that any documents or
information designated Confidential or Highly Confidential by counsel or the Parties is subject to



                                                6
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 7 of 9 PAGEID #: 167



protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time
as the Court may rule on a specific document or issue.

SO ORDERED.




Date:   j"\.:¾ ~, 2021
                                                      Judge Walter H. Rice
                                                      Magistrate Judge Sharon L. Ovington

AGREED TO BY:




Isl James H. Greer                                  Isl Thomas W Jacobs
James H. Greer, Trial Attorney                      Elliott Stapleton, Trial Attorney
Atty Reg. No: 0046555                               Atty Reg No: 0043618
David C. Greer, Trial Attorney                      Thomas W. Jacobs, Trial Attorney
Atty Reg. No: 0009090                               Atty Reg No: 0082857
Attorneys for Plaintiff                             Attorneys for Defendant Legion Logistics, LLC
BIESER, GREER & LANDIS, LLP                         Cornetet, Meyer, Rush & Stapleton, Co., LP A
6 North Main Street, Suite 400                      123 Boggs Lane
Dayton, Ohio 45402                                  Cincinnati, OH 45246
Tel: (937) 250-7779                                 Tel: (513) 771-2444
Email: jhg@biesergreer.com;                         estapleton@cmrs-law.com;
dcg@biesergreer.com                                 tjacobs@cmrs-law.com
Fax: (937) 223-6339                                 Fax: (513) 771 -2447


ls/Wm. Eric Minamyer                                Gary F. Franke, Trial Attorney
Wm. Eric Minamyer                                   Atty Reg No: 0029793
Atty Reg. No: 00 15677                              Attorney for Defendant Legion Logistics, LLC
Co-Counselfor Plaintiff                             120 E. Fourth Street, Suite 1040
6745 Adena Circle                                   Cincinnati, OH 45202
Maineville, OH 45039                                Tel: (513) 564-9222
Tel: (5 13) 885-6294                                gff@garyfrankelaw.com
Email: ericminamyer@gmail.com                       Fax: (513) 564-9990
Fax: (513) 774-7268




                                                7
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 8 of 9 PAGEID #: 168



                               CERTIFICATE OF SERVICE

        I hereby certify that on the _ _ day of July, 2021 , I electronically filed the foregoing
with the United States District Court, Southern District of Ohio by using the ECF system which
will send a notice of electronic filing to the following:

Elliott Stapleton, Esq.                         Gary F. Franke, Esq.
Thomas W. Jacobs, Esq.                          120 E. Fourth Street, Suite 1040
Cornetet, Meyer, Rush & Stapleton, Co., LPA     Cincinnati, OH 45202
123 Boggs Lane                                  gff@garyfrankelaw.com
Cincinnati, OH 45246                            Trial Attorney for Def endant Legion
estapleton@cmrs-law.com;                        Logistics, LLC
tjacobs@cmrs-law.com
Trial Attorney for Defendant Legion
Logistics, LLC

Wm. Eric Minamyer, Esq.
6745 Adena Circle
Maineville, OH 45039
ericminamyer@gmail.com
Co-Counsel for Plaintiff Probity Enterprises,
Inc.


                                            Isl James H. Greer
                                            James H. Greer, Trial Attorney
                                            Atty Reg. No: 0046555
5246.221106/852389




                                                8
 Case: 3:19-cv-00085-WHR Doc #: 31 Filed: 07/27/21 Page: 9 of 9 PAGEID #: 169




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PROBITY ENTERPRISES, INC.,                       * CASE NO: 3:19-cv-85

                       Plaintiff,                * Judge Walter H. Rice
                                                     Magistrate Judge Sharon L. Ovington
                                                 *
vs.
                                                 *
LEGION LOGISTICS, LLC,
                                                 *
                       Defendant.


                   ACKNOWLEDGMENTANDAGREEMENTTOBE
                   BOUND TO STIPULATED PROTECTIVE ORDER

        The undersigned hereby acknowledges that he/she has read the Stipulated Protective
Order in the above-captioned action and attached hereto (the "Order"), understands the terms
thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
United States District Court for the Southern District of Ohio, Eastern Division in matters
relating to the Order and understands that he/she is obligated to all of the protections and
obligations set forth in the Order. The undersigned acknowledges that violation of the Order
may result in penalties for contempt of Court.
Name:

Job Title:

Employer:

Business:

Address




Date:- - - - - -                                       •
                                             Signature



                                                 9
